DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,466,442 and US 10,901,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tsai (US Pub. No. 2012/0293876 A1) discloses an electronic device (page 1, paragraph 0003, lines 2-4) comprising a lens system (i.e. optical image lens illustrated in Figure 7) comprising four lens elements (Figure 7, elements 410, 420, 430 and 440).  However, Tsai and the prior art of neither shows nor suggests an electronic device wherein the first lens element has an outer-side surface being convex in a paraxial region thereof, the third lens element has an inner-side surface being concave in a paraxial region thereof, the fourth lens element has an outer-side surface being concave in a paraxial region 
Regarding claim 13, Tsai (US Pub. No. 2012/0293876 A1) discloses an electronic device (page 1, paragraph 0003, lines 2-4) comprising a lens system (i.e. optical image lens illustrated in Figure 7) comprising four lens elements (Figure 7, elements 410, 420, 430 and 440).  However, Tsai and the prior art of neither shows nor suggests an electronic device wherein the first lens element has an outer-side surface being convex in a paraxial region thereof, the second lens element has an inner-side surface being concave in a paraxial region thereof, the third lens element has an outer-side surface being convex in a paraxial region thereof and an inner-side surface being concave in a paraxial region thereof, the fourth lens element has an outer-side surface being concave in a paraxial region thereof and an inner-side surface being convex in a paraxial region thereof, at least one lens element of the lens system has an Abbe number smaller than 22.0, an axial distance between the third lens element and the fourth lens element is larger than each of an axial distance between the first lens element and the second lens element and an axial distance between the second 
Regarding claims 2-12 and 14-24, the claims are allowable based on their dependence from allowable claims 1 and 13 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (US Pub. No. 2009/0059392 A1) shows an image pickup lens including, in order from an object side thereof: an aperture stop; a first lens having a positive refractive power; a second lens having a negative refractive power and including a concave surface facing an image side of the image pickup lens; a third lens including an aspheric surface; and a fourth lens including an aspheric surface. The image pickup lens satisfies predetermined conditions relating to a curvature radius of the surface of the second lens facing the image side and a refractive power of the third lens.
Kim et al. (US Pub. No. 2008/0291553 A1) teaches a subminiature imaging optical system including, sequentially from an object side to an image side: a first lens having positive refractive power; a second lens having negative refractive power and both sides concaved toward an image side; a third lens having positive refractive power 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/23/2022